Case 2:15-cv-00463-RCL-SMD Document 327 Filed 12/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
NORTHERN DIVISION
ANGELA MCCULLOUGH, et al.,
individually-and on behalf of a class of
similarly situated persons,
Plaintiffs,
V. Case No. 2:15-cv-463-RCL
THE CITY OF MONTGOMERY, et al.,

Defendants.

 

 

 

ORDER

On November 5, 2020, the Court issued an Order directing the parties to update their joint
report on hearing structure by December 10, 2020. Order, ECF No. 292. On December 3, 2020,
the Court issued a pre-hearing order, allowing the parties until December 14, 2020 to file their
final supplemental exhibit and rebuttal witness lists. Order, ECF No. 320. That extended timeline
to file exhibit and witness lists renders a December 10 update premature.

Accordingly, the Court ORDERS that the parties submit an update to their joint report on
hearing structure by noon CST on December 15 and VACATES its November 5 Order to the
extent it its inconsistent with this Order.

IT IS SO ORDERED. om
C. Lin tte,

Date: (of, 1/20 Royce C. Lamberth
United States District Judge
